                                                                         -V,

                                                                             §

JARED C. COBELL
Assistant U.S. Attorney
U.S. Attorney’s Office                                                  Gi

P.O. Box 3447
Great Falls, MX 59403
119 First Ave. North, Suite 300
Great Falls, MX 59403
Phone: (406)761-7715
FAX: (406)453-9973
E-mail: Jared.Cobell@iisdoj.gov

AXXORNEY FOR PLAINXIFF
UNIXED SXAXES OF AMERICA




             IN XHE UNIXED SXAXES DISXRICX COURX
                   FOR XHE DISXRICX OF MONXANA
                          GREAX FALLS DIVISION


 UNIXED SXAXES OF AMERICA,             CR 20- 66 -GF-BMM

             Plaintiff,                INDICXMENX


       VS.
                                       ASSAULT BY STRANGULATION
                                       (Count I)
                                       Title 18 U.S.C. §§ n53(a)and 113(a)(8)
 JOSEPH XYLER HENDERSON,               (Penalty: Ten years imprisonment,
                                       S250,000 fine, and three years of supervised
             Defendant.                release)

                                       ASSAULT RESULTING IN
                                       SUBSTANTIAL BODILY INJURY
                                       (Count 11)
                                       Title 18 U.S.C. §§ n53(a)and 113(a)(7)
                                       (Pcnalt}': Five years imprisonment,
                                       $250,000 fine, and three years of supervised
                                       release)


THE GRAND JURY CHARGES:




                                   1
                                     COUNTI


      That on or about February 27, 2020, at Box Elder, in the State and District of

Montana, and within the exterior boundaries of the Rocky Boy’s Indian

Reservation, being Indian Country, the defendant, JOSEPH TYLER

HENDERSON,an Indian person, assaulted Jane Doe, an intimate partner and

dating partner of the defendant, JOSEPH TYLER HENDERSON,by strangling

Jane Doe, in violation of 18 U.S.C. §§ 1153(a) and 113(a)(8).

                                     COUNT II


      That on or about February 27, 2020, at Box Elder, in the State and District of

Montana, and within the exterior boundaries of the Rocky Boy’s Indian

Reservation, being Indian Country, the defendant, JOSEPH TYLER

HENDERSON,an Indian person, intentionally assaulted Jane Doe, an intimate

partner, and dating partner ofthe defendant, JOSEPH TYLER HENDERSON,said

assault resulting in substantial bodily injury, in violation of 18 U.S.C. §§ 1153(a)

and 113(a)(7).

//


//


//


//


//



                                          2
           A TRUE BILL.




                                          LOREPERl   c



     KURT G. ALME
     United States Attorney ;


         6/ A
                         '=:r


-U   JOSEPH E. THAGGARD
     Criminal Chief Assistant U.S. Attorney




                                              3
